Citation Nr: 0507050	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-00 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness by intermittent fatigue.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by respiratory infections and/or chronic 
allergic rhinitis with intermittent sinusitis and mild 
restrictive pulmonary function.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1984 
and from December 1990 to June 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that these matters were treated as one issue, 
entitlement to service connection for undiagnosed illness 
manifested by respiratory condition including sore throats, 
frequent colds, fatigability and cold sores of the mouth, in 
the December 1997 rating decision and in the January 1999 
statement of the case.  Following, a December 2002 VA medical 
examination the issues were separated.  Accordingly the 
matters currently before the Board are that of entitlement to 
service connection for an undiagnosed illness by intermittent 
chronic fatigue and entitlement to service connection for an 
undiagnosed illness manifested by respiratory infections 
and/or chronic allergic rhinitis with intermittent sinusitis 
and mild restrictive pulmonary disease.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of intermittent fatigue in the 
service medical records.  There is no competent evidence of 
record of a nexus between any current intermittent chronic 
fatigue and his period of active service. 

3.  The medical evidence of record provides a nexus to 
service of an undiagnosed illness manifested by respiratory 
infections and/or chronic allergic rhinitis with intermittent 
sinusitis and mild restrictive pulmonary function.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
undiagnosed illness by intermittent fatigue have not been 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2004).

2.  The criteria for entitlement to service connection for an 
undiagnosed illness manifested by respiratory infections 
and/or chronic allergic rhinitis with intermittent sinusitis 
and mild restrictive pulmonary function have been met.  
38 U.S.C.A.         §§ 1110, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed December 1997 rating decision, a January 
1999 statement of the case (SOC), and supplemental statements 
of the case (SSOC) dated in February 2002, notice thereof in 
March 2002; March 2003 and May 2003 that discussed the 
pertinent evidence, and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in a June 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in June 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in January 1997.  
Thereafter, the RO issued a rating decision in December 1997.  
In June 2003, the RO provide notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claim on appeal, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit pertinent evidence pertaining to his 
claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in June 2003 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, VA examination reports, and private 
treatment records.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and there are no additional records to obtain.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

			
					Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness, a medically unexplained chronic 
multi-symptom illness defined by a cluster of signs or 
symptoms, i.e., chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, and any illness determined by 
regulation to warrant presumptive service connection that 
became manifest during active duty in the Southwest Asia 
theater of operations or became manifest to a compensable 
degree within the prescribed presumptive period.  38 U.S.C.A. 
§ 1117.  See 38 U.S.C.A. § 1117(g) and 38 C.F.R. § 3.317(b) 
(listing signs and symptoms that may be a manifestation of an 
undiagnosed illness).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.               § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Finally, the claimed chronic disability must 
have been manifest during active service in the Southwest 
Asia theater of operations or manifest to a compensable 
degree by December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i).  It 
is emphasized that the disability must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory test.  38 C.F.R. § 
3.317(a)(1)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

					Analysis

1.  Entitlement to service connection for an undiagnosed 
illness by intermittent chronic fatigue.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for an 
undiagnosed illness manifested by intermittent chronic 
fatigue.  First, the available service medical records are 
negative for complaints, findings, or treatment of 
intermittent fatigue, during or after his period in the 
Persian Gulf.   Second, the post-service medical evidence of 
record does not reveal a diagnosis of a chronic condition; 
rather, the veteran has been diagnosed with intermittent 
fatigue.  The application of 38 U.S.C.A. § 1117 and 38 C.F.R.      
§ 3.317 has an explicit condition that the claim be for a 
"chronic disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117; see also 38 C.F.R.                      § 
3.317(a)(1)(ii).   Accordingly, the presumption of service 
connection for an undiagnosed illness, manifested by chronic 
fatigue syndrome, is not for application.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  

The veteran presented for a March 1997 VA general 
examination.  Subjective complaints included "aches in his 
joints, fatigability, frequent colds, and frequent cold 
sores."  The examiner's impression was status post 
recurrent, acute respiratory illness not found on present 
examination and arthralgia of the knees.  No mention was made 
regarding any fatigue syndrome related to service.

Additionally, the veteran was scheduled for a March 1997 VA 
mental disorders examination.  On inquiry the veteran stated 
that he sleeps without problems and generally sleeps from six 
to seven hours.  He also asserted that he has no nightmares 
or lack of appetite.  He assessed his energy level as high, 
except when he has colds or infections, therein it is mildly 
or moderately impaired.  He described himself as having good 
initiatives and motivation and related he has to be when 
dealing with "high end customers."  The veteran was 
diagnosed as having histrionic personality traits; low back 
pain and intermittent and frequent colds, along with pain in 
the joints of unknown etiology and assessed with a GAF 90.

The veteran also presented for a December 2002 VA chronic 
fatigue syndrome examination.  The veteran reported that he 
has had fatigue since his period of service; he defined it as 
loss of energy.  However, he stated he has not lost any time 
from work.  The veteran felt that he has problems with 
fatigue approximately half the time.  On bad days, he wants 
to stay in all day; and he also experiences headaches 
periodically, which are also linked to his fatigue.  His 
headaches come two to three times a week and last several 
hours.  They are usually better with medications; he can work 
through them; and they are usually not prostrating.  The 
examiner's assessment was undiagnosed illness manifested by 
intermittent fatigue, without making the definition of 
chronic fatigue syndrome.  "Undiagnosed illnesses manifested 
by cough and chronic fatigue are likely related to the 
service as well, as these symptoms came on during service and 
have not resolved.  With regard to chronic fatigue syndrome, 
this patient does not make the 1994 criteria for chronic 
fatigue syndrome, as far as I can ascertain at this time.  
His condition is most likely more appropriately labeled 
undiagnosed illness manifested by intermittent fatigue."

The Board notes that the December 2002 examiner held that the 
veteran did not meet the criteria for chronic fatigue, rather 
that his illness was best characterized as intermittent 
fatigue.  The application of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 has an explicit condition that the claim be for a 
"chronic disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117; see also 38 C.F.R. § 3.317(a)(1)(ii).   
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.

As to entitlement to service connection for intermittent 
fatigue on a direct basis.  Although the medical evidence of 
record reflects a diagnosis of intermittent fatigue, the 
medical evidence does not indicate that the veteran has a 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (Service connection requires the diagnosis of a 
current, chronic disability.)  Additionally, the Board notes 
that the December 2002 examiner's assessment was primarily 
based on the veteran's redaction.  As such, the Board must 
find that the preponderance of the evidence is against 
service connection for intermittent fatigue.  As the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In conclusion, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
an undiagnosed illness by intermittent fatigue is denied.  
The Board finds that the preponderance of the evidence is 
against the claim on any basis.


2.  Entitlement to service connection for an undiagnosed 
illness manifested by respiratory infections and/or chronic 
allergic rhinitis with intermittent sinusitis and mild 
restrictive pulmonary function.

The veteran submitted his claim in January 1997; he alleged 
that he has problems with continuous cold sores and 
respiratory problems.  Post-service medical records reveal 
treatment as early as October 1991 for a sore throat; the 
veteran was assessed with pharyngitis.

Accordingly, the veteran was scheduled for a March 1997 VA 
general examination.  Subjective complaints included "aches 
in his joints, fatigability, frequent colds, and frequent 
cold sores."  The examiner's impression was status post 
recurrent, acute respiratory illness not found on present 
examination and arthralgia of knees.  

The veteran also submitted private treatment records from 
Kaiser Permanente.  In April 1992 he was diagnosed with 
rhinitis and in May 1992 it was atopic rhinitis.  In December 
1996, the veteran was diagnosed with acute sinusitis 
symptomatology included post-nasal drip, sore throat, cough 
and green phlegm.  In August 1997, the veteran was assessed 
with an upper respiratory infection with a dry cough; he was 
diagnosed with restrictive airway disease; however, chest and 
mucus were clear.

Service connection was denied by means of a December 1997 
rating decision.  The veteran responded in his October 1998 
notice of disagreement that he experiences all too frequent 
head and chest colds.  Additionally, in his January 1999 VA 
Form 9 he alleges that he had no health problems before he 
spent time in the Persian Gulf and that he believes his 
problems stem from inhaling smoke from the oil wells.  
 
Private treatment records from U.C. Davis reveal treatment in 
February 1999 for a cold that had lasted a month that was 
characterized by a deep wheezy cough.  In October 1996, the 
veteran exhibited a sore throat, with a dry cough.    
Additionally, the veteran was treated in 2003 for acute 
bronchitis. 

The veteran was scheduled for a December 2002 VA chronic 
fatigue syndrome examination.  He reported problems with his 
sinuses.  Before service he had experienced colds about once 
or twice per year and post-service it has been five to six 
colds per year, which last one to three weeks at a time.  He 
also gets laryngitis with his colds and occasional sore 
throats.  He has received no treatment since the service with 
antibiotics per se.  He has been worked up in the past and 
has been told that he has chronic rhinitis and allergic 
diathesis.  He also related that he thought he had problems 
with his lungs and that he feels congested with his colds.  
Additionally, he wheezes and periodically has a high-pitched 
whistling noise from his chest.  Examination revealed a mild 
tenderness over the frontal sinuses.  The oropharynx was 
unremarkable.  There was pale boggy mucosa in the nares 
bilaterally.  The estimated airflow through the naris was 25% 
of predicted, bilaterally.  The examiner's assessment was 
chronic allergic rhinitis, with intermittent sinusitis, 
undiagnosed illness manifested by cough.  The examiner 
asserted that "the likelihood that the allergic rhinitis is 
related to the service, this patient likely had seasonal 
allergic rhinitis prior to service, but the allergic rhinitis 
became year-round in service, and he developed co-existent 
sinusitis, to the point where it became of sufficient 
severity to need medical attention and therefore likely was 
aggravated in service.  Undiagnosed illnesses manifested by 
cough and chronic fatigue are likely related to the service 
as well, as these symptoms came on during service and have 
not resolved."

The veteran also reported for an April 2003 VA respiratory 
examination.  The examiner was asked to review the results of 
pulmonary function studies.  With regards to the December 
2002 pulmonary function study the veteran did have mild 
reduction in forced vital capacity of 3.42, which is 70.8 
percent of predicted.  After bronchodilation, this improved 
to 3.74, 77 percent of predicted.  This was not a significant 
change.  The examiner held that the veteran did not have 
known restrictive lung disease per se; he has mild 
restrictive pulmonary function, which is nonspecific and may 
be due to obesity or other conditions.  "This is not, 
however, to be confused with restrictive lung disease as this 
patient has no diagnosis at this point of any known 
restrictive lung disease."   The examiner was unable to 
clarify whether or not the veteran's allergic rhinitis or 
sinusitis was permanently worsened by military service 
because there are no medical records from December 1990 to 
June 1991.  However, from the patient's medical history the 
examiner ascertained "it thus appears from his medical 
history that there was an increase or worsening of his 
chronic allergic rhinitis syndrome.  Not only was there an 
increase in the severity of complaints to the point where he 
needed treatment for sinus infections but there was an 
increase in the duration of complaints by his history."  

In light of the aforementioned evidence, the Board finds that 
the probative value and weight of the totality of the 
evidence is in such balance as to require resolution of any 
doubt in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.  Accordingly, the Board finds that service 
connection is warranted for an undiagnosed illness manifested 
by respiratory infections and/or chronic allergic rhinitis 
with intermittent sinusitis and mild restrictive pulmonary 
function.  The appeal is granted.


ORDER

Service connection for an undiagnosed illness by intermittent 
chronic fatigue is denied.

Service connection for an undiagnosed illness manifested by 
respiratory infections and/or chronic allergic rhinitis with 
intermittent sinusitis and mild restrictive pulmonary 
function is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


